

EXHIBIT 10.36


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


Issue Date: April ___, 2007


$____________


7.41% SENIOR SECURED NOTE DUE April __, 2008


This Note is a duly authorized and issued 7.41% Senior Secured Note of
CyberDefender Corporation, a California corporation, having a principal place of
business at 12121 Wilshire Blvd., Suite 350, Los Angeles, CA 90025 (the
“Company”), designated as its 7.41% Senior Secured Note, due April ___, 2008
(this “Note”).


FOR VALUE RECEIVED, the Company promises to pay to _____________________ or its
registered assigns (the “Holder”), the principal sum of $_________ on April ___,
2008 or such earlier date as this Note is required or permitted to be repaid as
provided hereunder (the “Maturity Date”), and to pay interest to the Holder on
the aggregate and then outstanding principal amount of this Note in accordance
with the provisions hereof. This Note is subject to the following additional
provisions:


Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
 
“Change of Control Transaction” means the occurrence of any of (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) the Company shall sell or otherwise
transfer all or substantially all of its assets, or (iii) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth above in (i), (ii) or (iii).
 
“Common Stock” means the common stock, no par value per share, of the Company
and stock of any other class into which such shares may hereafter have been
reclassified or changed.
 
1

--------------------------------------------------------------------------------


 
“Effectiveness Date” shall have the meaning given to such term in the
Registration Rights Agreement. 
 
“Effectiveness Period” shall have the meaning given to such term in the
Registration Rights Agreement. 
 
“Event of Default” shall have the meaning set forth in Section 4.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Mandatory Prepayment Amount” shall equal the sum of (i) 100% of the principal
amount of this Note to be prepaid, plus all accrued and unpaid interest thereon,
and (ii) all other amounts, costs and expenses due in respect of this Note.
 
“Original Issue Date” shall mean the date of the first issuance of this Note
regardless of the number of transfers of such Note and regardless of the number
of instruments which may be issued to evidence such Note.
 
“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of April
___, 2007, among the Company, the original Holder of this Note and the other
purchasers signatory thereto (if any), as amended, modified or supplemented from
time to time in accordance with its terms.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to which the Company, the original
Holder of this Note and the other purchasers signatory thereto (if any) are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering among other things the
resale of the Warrant Shares and naming the Holder as a “selling stockholder”
thereunder.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.
 
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


Section 2. Interest; Prepayment.
 
a)  Payment of Interest in Cash. The Company shall pay simple interest to the
Holder on the outstanding principal amount of this Note at the rate of 7.41% per
annum, payable on the Maturity Date.
 
2

--------------------------------------------------------------------------------


 
b)  Interest Calculations. Interest shall be calculated on the basis of a
360-day year and shall accrue daily commencing on the Original Issue Date until
payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been made.
Interest hereunder will be paid to the Person in whose name this Note is
registered on the records of the Company regarding registration and transfers of
Notes (the “Note Register”).


c)  Optional Prepayment. The Company shall have the right to prepay without
penalty, in cash, all or a portion of this Note at any time at 100% of the
principal amount hereof plus accrued interest to the date of repayment.


d)  Mandatory Prepayment. If the Company shall be a party to any Change of
Control Transaction, the Company will be required to offer (which the Holder may
accept or reject in its sole discretion) to repay, in cash, the aggregate
principal amount of this Note at 125% of the principal amount hereof plus
accrued interest to the date of repayment. If the Holder rejects such prepayment
offer, then this Note will remain outstanding in accordance with its terms.


Section 3. Registration of Transfers and Exchanges.
 
a)  Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations as requested by
the Holder surrendering the same. No service charge will be made for such
registration of transfer or exchange.
 
b)  Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.


c)  Reliance on Note Register. Prior to due presentment to the Company for
transfer of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 4. Events of Default.


a)  “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


i.  any default in the payment of (A) the principal of amount of this Note, or
(B) interest on this Note as and when the same shall become due and payable
(whether on the Maturity Date or by acceleration or otherwise) which default,
solely in the case of an interest payment or other default under clause (B)
above, is not cured, within 5 Business Days;
 
3

--------------------------------------------------------------------------------


 
ii.  the Company shall fail to observe or perform any other covenant or
agreement contained in this Note or any of the other Transaction Documents which
failure is not cured, if possible to cure, within the earlier to occur of (A) 10
Business Days after notice of such default sent by the Holder or by any other
Holder and (B) 10 Business Days after the Company shall become or should have
become aware of such failure (other than an Event (as defined in the
Registration Rights Agreement), which shall be covered by Section 4(a)(v)
below);


iii.  any representation or warranty made herein, in any other Transaction
Document shall be untrue or incorrect in any material respect as of the date
when made or deemed made;


iv.  the Company or any of its Subsidiaries shall commence, or there shall be
commenced against the Company or any such Subsidiary, a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary thereof or (ii) there is commenced against the Company or any
Subsidiary thereof any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or (iii) the Company or any
Subsidiary thereof is adjudicated by a court of competent jurisdiction insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (iv) the Company or any Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
(v) the Company or any Subsidiary thereof makes a general assignment for the
benefit of creditors; or (vi) the Company shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (vii) the Company or any Subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (viii) the Company or any Subsidiary thereof
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing; or (ix) any corporate or other
action is taken by the Company or any Subsidiary thereof for the purpose of
effecting any of the foregoing;



v.  an Event (as defined in the Registration Rights Agreement) shall not have
been cured to the satisfaction of the Holder prior to the expiration of 30 days
from the Event Date (as defined in the Registration Rights Agreement) relating
thereto.

b)  Remedies Upon Event of Default. If any Event of Default occurs, the full
outstanding principal amount of this Note, together with interest and other
amounts owing in respect thereof, to the date of acceleration shall become, at
the Holder’s election, immediately due and payable in cash. The aggregate amount
payable upon an Event of Default shall be equal to the Mandatory Prepayment
Amount. All Notes for which the full Mandatory Prepayment Amount hereunder shall
have been paid in accordance herewith shall promptly be surrendered to or as
directed by the Company. The Holder need not provide and the Company hereby
waives any presentment, demand, protest or other notice of any kind, and the
Holder may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such declaration may be rescinded and annulled by the
Holder at any time prior to payment hereunder and the Holder shall have all
rights as a Note holder until such time, if any, as the full payment under this
Section shall have been received by it. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.


4

--------------------------------------------------------------------------------




Section 5. Miscellaneous.

 
a)  Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, facsimile number (310)
826-1635, Attn: Gary Guseinov, or such other address or facsimile number as the
Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile telephone number or
address of the Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
b)  Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
time, place, and rate, and in the coin or currency, herein prescribed. This Note
is a direct debt obligation of the Company. This Note ranks pari passu with the
Earlier Debentures and all other Notes. 
 
c)  Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.


d)  Security Interest. This Note is a direct debt obligation of the Company and,
pursuant to the Security Agreement is secured by a first priority perfected
security interest in all of the assets of the Company for the benefit of the
Holders pari passu with the holders of the Earlier Debentures.


e)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of Los Angeles (the “Los AngelesCourts”).
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the Los Angeles Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or such Los Angeles Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
5

--------------------------------------------------------------------------------


 
f)  Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.
 
g)  Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.
 
h)  Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


i)  Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


j)  Seniority. This Note is senior in right of payment to any and all other
indebtedness of the Company pari passu with the Existing Debentures and other
Notes.


k)  Amendment. This Note may be modified or amended or provisions hereof waived
with the written consent of the Company, the Agent and the Holders of at least
66% of the then outstanding principal amount of all the Notes.



*********************
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.


CYBERDEFENDER CORPORATION
         
   
 
Name: Gary Guseinov
 
Title: Chief Executive Officer
 

 
7

--------------------------------------------------------------------------------

